The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 2 has been canceled by the applicant.  Claims 1 and 3-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gibson et al., US 2013/0296098 A1 teaches systems and methods for improving operation of a hybrid vehicle are presented. In one example, driveline operating modes may be adjusted in response to driving surface conditions. The approaches may improve vehicle drivability and reduce driveline degradation.
Regarding independent claim 1, Gibson taken either independently or in combination with the prior art of record fails to teach or render obvious adjusting a load of an electric machine via a controller in response to degradation of an engine sensor, the load of the electric machine adjusted according to an amount of power output from a high voltage battery in conjunction with the other claim limitations.
Regarding independent claim 9, Gibson taken either independently or in combination with the prior art of record fails to teach or render obvious adjusting a load of an electric machine as a function of an amount of electric power consumed via one or more electric power consumers via a controller in response to degradation of an engine sensor in conjunction with the other claim limitations.
Regarding independent claim 15, Gibson taken either independently or in combination with the prior art of record fails to teach or render obvious a controller including executable instructions stored in non-transitory memory to maintain the driveline disconnect clutch in a closed state in response to degradation of an engine airflow sensor in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668